
	

113 HR 2823 IH: Gas Accessibility and Stabilization Act of 2013
U.S. House of Representatives
2013-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2823
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2013
			Mr. Terry (for
			 himself, Mr. Latta, and
			 Mrs. Walorski) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To require the Administrator of the Environmental
		  Protection Agency and the Secretary of Energy to conduct a fuel system
		  requirements harmonization study, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Gas Accessibility and Stabilization
			 Act of 2013.
		2.Expansion of waiver
			 authoritySection 211(c)(4)(C)
			 of the Clean Air Act (42 U.S.C. 7545(c)(4)(C)) is amended—
			(1)in clause
			 (ii)(II), by inserting a problem with distribution or delivery equipment
			 that is necessary for the transportation or delivery of fuel or fuel
			 additives, after equipment failure,;
			(2)in clause (iii)(II), by inserting
			 (except that the Administrator may extend the effectiveness of a waiver
			 for more than 20 days if the Administrator determines that the conditions under
			 clause (ii) supporting a waiver determination will exist for more than 20
			 days) before the semicolon at the end;
			(3)by redesignating
			 the second clause (v) (relating to the authority of the Administrator to
			 approve certain State implementation plans) as clause (vi); and
			(4)by adding at the
			 end the following:
				
					(vii)Presumptive
				approvalNotwithstanding any
				other provision of this subparagraph, if the Administrator does not approve or
				deny a request for a waiver under this subparagraph within 3 days after receipt
				of the request, the request shall be considered to be approved as received by
				the Administrator and the applicable fuel standards shall be waived for the
				period of time
				requested.
					.
			3.Fuel system
			 requirements harmonization studySection 1509 of the Energy Policy Act of
			 2005 (Public Law 109–58; 119 Stat. 1083) is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph
			 (1)(A), by inserting biofuels, after oxygenated
			 fuel,; and
				(B)in paragraph
			 (2)(G), by striking Tier II and inserting Tier
			 III; and
				(2)in subsection
			 (b)(1), by striking 2008 and inserting
			 2014.
			
